Rugg, J.
This is an action under the employer’s liability act to recover for the death of the plaintiff’s intestate, while at work for the defendant, alleged to have been caused by the negligence of Alvah M. Dow, a superintendent of the defendant. The only negligence relied upon was the careless operation and over-speeding of an automobile.
The circumstances of'the accident were these: The defendant was moving from one factory to another, and for this purpose had used an automobile truck. The plaintiff’s intestate being at the new factory and desiring to go to the old, asked Alvah M. Dow whether he was going over, and on receiving an affirmative reply said he would go along too. Dow assented. Four persons so far as appears without direction from anybody got on the car, although there were only two seats, and some baskets were in it, upon one of which the plaintiff’s intestate seated himself. Dow drove the automobile. As it was passing rapidly around a curve on the journey to the old factory over a rough, bad place in the highway near a railroad track, one wheel struck a projecting water gate, the plaintiff’s intestate was thrown out and received mortal injuries. Either the speed of the automobile or the failure to avoid obstructions in the way or both contributed to the accident. Assuming that Dow might have been found to be a superintendent within the meaning of the employers’ liability act, the negligent act complained of must have been performed in the exercise of superintendence in order that the defendant may be liable. The driving of the car was not superintendence, but manual labor. Although requiring a considerable degree of skill, discretion and alertness, it involved no element of super*154vision or overseeing of others. If the direction, which Dow gave to himself to run the machine from one factory to the other, be treated as an act of superintendence, the details of the execution of the order as to speed from moment to moment, precise course upon the roadway and avoidance of projections or other obstacles were necessarily within the control of the operator of the car in the performance of his duty as operator. The causal negligence was not in determining to take the automobile, but in the way and place in which it was run. This rested upon the independent personal volition of the driver. In doing this Dow was merely, a fellow servant with the plaintiff’s intestate, and not one in authority over him or anyone else. Under the law the defendant is not responsible in damages for this conduct so far as it affects a fellow laborer. The case falls within the class illustrated by Sarrisin v. Slater & Sons, 203 Mass. 258; Brittain v. West End Street Railway, 168 Mass. 10; Riou v. Rockport Granite Co. 171 Mass. 162; Fleming v. Elston, 171 Mass. 187; Fitzgerald v. Boston & Albany Railroad, 156 Mass. 293; Whittaker v. Bent, 167 Mass. 588; McPhee v. New England Structural Co. 188 Mass. 141, 144; Hoffman v. Holt, 186 Mass. 572, and Joseph v. George C. Whitney Co. 177 Mass. 176. Mooney v. Benjamin F. Smith Co. 205 Mass. 270, is distinguishable in its facts.
There appears to have been a full and fair trial and, as no ground of liability on the part of the defendant is shown, under the terms of the exceptions and St. 1909, c. 236, judgment is to be entered for the defendant.

So ordered.